        Case 1:19-cv-07625-AJN-DCF Document 67 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                     6/19/2020
SOUTHERN DISTRICT OF NEW YORK


  VE,

                         Plaintiff,
                                                                   19-cv-7625 (AJN)
                 –v–
                                                                        ORDER
  Nine East 71st Street, Corporation, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        In light of the stay entered by Judge Freeman, Defendants’ motion to dismiss the First

Amended Complaint is administratively denied without prejudice to renewal. See Dkt. No. 36.

        SO ORDERED.


 Dated: June 19, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
